EXAMINER'S AMENDMENT
	This action is a response to the communication received on 6/1/2021. Examiner acknowledges the amendments made to claims 1, 2, 4, 5, 7, and 9; the cancellation of claim 8; and the addition of claim 11.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
4. (Currently Amended) The modular device of Claim 1, wherein the electrical oscillation processing module comprises an electrical oscillation inlet that is compatible with signals from a stereo audio output, an electrical oscillation module trigger outlet that detects 2, 3 or 5V waves, and an electrical oscillation outlet that reproduces [the] a respective input signal, wherein the electrical oscillation processing module is configured to respond with square waves lasting as long as a duration of oscillation detected via the electrical oscillation inlet.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, the prior art of record does not teach or suggest the device that performs the steps that includes:
receive a first analog signal associated with at least one physical stimulus to a subject, the first analog signal to be processed by the at least one of the electrical oscillation processing module or the light processing module;
receive a second analog signal associated with a behavior type event of the subject, the second analog signal to be processed by the motor response processing module;
generate at least one output analog signal based on the first analog signal processed by the at least one of the electrical oscillation processing module or the light processing module; and
generate another analog signal based on the second analog signal processed by the motor response processing module.  
Claims 2-6 and 11 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of
generating a plurality of square wave trigger signals, each with a same duration as at least one of the physical light-type events, the electrical oscillations, or the behavioral type motor responses; and
transmitting the square wave trigger signals to a digital electroencephalogram apparatus through AC or DC channels;

Claims 9 and 10 inherit allowed matter from claim 7 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791